DETAILED ACTION

Status of Claims


Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-20 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 10/29/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/21 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1
Applicant:  “The claims do not recite an abstract idea under Prong One...Applicant respectfully submits that the claims do not recite an abstract idea that falls within any of the enumerated groupings. In the Office Action, the Office alleged that the claims are directed to a process 
which recite a "[c]ertain method of organizing human activity (fundamental economic 
practice)" or a "[m]ental process (concept performed in the human mind) of creating an 
optimized investment portfolio." Office Action at 10-11. Applicant respectfully disagrees. 
For example, amended claim 1 describes a specific set of elements, including:  for each of the filtered set of portfolios, optimizing an ideal portfolio weight configuration by: generating a set of , computing an expected utility score for each of the set of 
iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio, the steps of: generating a new set of based on the selected number of portfolio weight configurations,-12- Application No.: 16/551,688computing an expected utility score for each of the new set of portfolio weight configurations based on the received risk tolerance data, and selecting a number of portfolio weight configurations of the new set of portfolio weight configurations associated with highest computed expected utility scores; (Emphasis Added). The 2019 PEG explains that "[c]Ilaims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitation." Id at 7 (emphases added). Applicant submits that at least the above- emphasized elements cannot practically be performed in the human mind nor do they represent methods of organizing human activity. 

Examiner: The claims are still directed to an abstract idea which may consist of a fundamental economic practice or a mental process of creating an optimized investment portfolio.  As the 101 rejection states “Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63”.  In this case, a processor is executing the steps.  Furthermore, the latest amendment calls for “generating a set of portfolio weight configurations” which can also be established using pen and paper.  Said “randomness” of weight configurations are a moot point considering it’s been removed from the supplemental amendment.  Last, the iterations may further include only “one” repetition which is not apparently meaningful in conjunction with the other additional elements (RE: Step 2A prong 2). 


Issue #2

Applicant: “The claims integrate the alleged abstract idea into a practical - application under Prong 2-13- - Applicant submits that the claims are patent eligible at Prong Two of the 2019 
PEG because "the claim[s] as a whole integrat[e] the recited judicial exception into a 
practical application of that exception." 2019 PEG at 55...amended claim 1 recites "generating a set of random portfolio weight configurations," "iteratively optimizing the portfolio weight configurations [] until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio" and "generating a new set of random portfolio weight configurations based on the selected number of portfolio weight configurations." Id (emphases added). Applicant submits these elements integrate the alleged judicial exception into a practical application.  For example, traditional portfolio generation methods may involve a human determining a portfolio weight configuration based on their experience or directions from an employer. If the human believes there could be a better portfolio weight configuration, they may adjust the numbers slightly based on which elements of the portfolio they believe are performing better or decide to go in a new direction altogether. What this process lacks, is a method for ensuring an ideal portfolio weight configuration is found. To solve this, the pending claims "generat[e] a set of random portfolio weight configurations," which the human mind is incapable of replicating...The Examiner has failed to properly identify the additional elements recited in claim 1 beyond the purported judicial exception and to evaluate those additional elements individually and in combination...See 2019 Examples at 2-3, 11, 15-16 (Examples 37, 40, and 41). Thus, a proper evaluation of the amended claims demonstrates that Applicant's claims integrate any alleged abstract idea into the practical application because the pending claims recite a specific manner to perform operations that result in an improved system, as evidenced by the lack of a prior art rejection. 

Applicant notes that the claims also amount to "significantly more" than any alleged "abstract idea." The Office fails to consider the specific requirements in the claimed combination of steps...These elements are not well-understood, routine, or conventional. Further, these elements at least provide "[i]mprovements to any other technology or technical field" and "add[] a specific limitation other than what is well-understood, routine, conventional activity in the field, or add[] unconventional steps that confine the claim to a particular useful application." MPEP at § 2106.05, subsection I A. 

A proper analysis reveals that the claimed features, in an ordered combination, recite an inventive concept that enables "systems and methods that rapidly generate portfolios and associated asset distributions using artificial intelligence techniques, including genetic algorithms" (Applicant's Specification at [001]) (emphasis added) which provide a technical solution to a technical problem, and as such represent a technical improvement over conventional methods. Therefore, it is clear that the ordered combination of elements in claim 1 provide at least a significant technical advantage by "generating a set of solve the problems of inefficient methods which are "too subjective as [they] rely on human input to finalize portfolio selection and do not appropriately account for human error." Applicant's Specification at $ [003] - [004] (emphasis added)...."Generating a set of Office Action does not provide the evidence necessary to support the contention that the claims represent well-understood, routine, and conventional concepts. In the U.S. Patent and Trademark Office Memorandum regarding Berkheimer v. HP, Inc., dated April 19, 2018 ("Berkheimer Memo"), including with respect to the new elements in these claims.



Examiner: The additional elements are properly evaluated in the 101 rejection below, individually and as an ordered combination.  The lack of a prior art rejection doesn’t conclude that there is an inventive concept per 101 “Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible”.  

Per the 101 rejection below, the claims do not recite significantly more.  It’s not clear how the solution overcomes the “apply-it” standard regarded in the rejection (applicant points to the well known and conventional WRC standard, which the Examiner did not apply in the rejection).  With respect to applicant’s claim suggesting that the ordered combination of the additional limitations is unconventional, the ordered combination is being considered by the Examiner in at least Step 2A prong 2 and step 2B in the 101 rejection below.  The Examiner is not persuaded by the applicant’s assertion that the ordered combination amounts to significantly more than the abstract idea.  While applicant further believes that the Examiner has failed to meet the burden of proof with respect to the WURC (well understood, routine, conventional) standard in the 101 analysis, the Examiner reminds applicant that the “apply-it” standard was used in the analysis, which renders this argument moot.


The requirements of Berkheimer have been fulfilled.  Since there are no additional elements in the claim that would be considered significantly more, the analysis does not need to proceed to STEP 2B.  The applicant is conflating the “apply-it” standard with the WURC standard, and should the applicant need further factual basis for what is considered well-known understood routine and conventional to see MPEP 2106.05(d) II “ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS”.  Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited abstract idea.

 


No Prior Art rejection

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-20 overcome 35 U.S.C. 102/103 for the following reasons:  

The claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection to teach the claimed invention without knowledge of the applicant' s disclosure.  

The closest prior art of record includes:

Labe (US 20020091605) provides a method and system for electronically generating over a network a set of optimal and near-optimal portfolios in which the number of assets in the portfolio is limited by an integer constraint.

Sinha (NPL) provides a method to develop an algorithm to create an optimum portfolio from a large pool of stocks in a single market index using a genetic algorithm.

Benartzi (US 20170154493) provides a user financial advice consistent with the user’s loss aversion by calculating the expected utility for a plurality of portfolios using the loss aversion score and further identifying a portfolio having the highest expected utility.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6, 8-10, 12-13, 15-17 & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 8 & system Claim 15.  Claim 1 recites the limitations of (additional elements emphasized in bold): 



at least one processor; and at least one storage device comprising instructions configured to cause the at least one processor to perform a method, the method comprising: receiving, via a network, an electronic request for portfolio generation, the electronic request comprising constraint data and risk tolerance data, the risk tolerance data comprising alpha risk tolerance data, factor risk tolerance data, and systematic risk tolerance data; retrieving, via the network, performance and return data related to available investments; generating a set of portfolios based on the performance and return data; filtering the generated set of portfolios based on the received constraint data to determine a filtered set of portfolios; for each of the filtered set of portfolios, calculating a plurality of returns using a genetic algorithm by optimizing over the received risk tolerance data, the genetic algorithm including the steps of: generating a set of portfolio weight configurations, -2-Application No.: 16/551,688computing an expected utility score for each of the set of portfolio weight configurations based on the received risk tolerance data, selecting a number of portfolio weight configurations of the set of portfolio weight configurations associated with highest computed expected utility scores, and iteratively optimizing the portfolio weight configurations by repeating, until one or more iterations do not produce improved expected utility scores compared to previous iterations and the optimization has reached an ideal expected utility score for the portfolio, the steps of: generating a new set of portfolio weight configurations based on the selected number of portfolio weight configurations, computing an expected utility score for each of the new set of portfolio weight configurations based on the received risk tolerance data, and selecting a number of portfolio weight configurations of the new set of portfolio weight configurations associated with highest computed expected utility scores; and outputting investments associated with a portfolio of the optimized set of portfolios having a highest ideal expected utility score.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice), or a Mental process (concept performed in the human mind) of creating an optimized investment portfolio.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Similarly if a claim limitation under its BRI, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. (Claims can recite a mental process even if they are claimed as being performed on a computer Gottschalk v. Benson, 409 U.S. 63; "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015).) 

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, storage device, network and genetic algorithm in Claim 1 (in addition to the network and processor in Claim 8 & non-transitory CRM in Claim 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8 & 15 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claims 2, 9 & 16  – webpage, website, API – which are computer tools used to implement the abstract idea, Claims 3, 10 & 17 – user & market device – which are just generic computer components applying the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Chang (NPL) aims to show that portfolio optimization problems containing cardinality constrained efficient frontier can be successfully solved by the state-of-the-art genetic algorithms if we use the different risk measures such as mean–variance, semi-variance, mean absolute deviation and variance with skewness.

Chiamenti (NPL) designs a computer application of genetic algorithms to portfolio selection, using Python against an artificial stock market inside which different portfolio strategies can be run, observed and tested.

Malato (NPL) demonstrates the use of genetic algorithms in the optimization framework, in R, for solving maximization problems and performing portfolio optimization. 

Twombly (US 20140258175) provides a method for generating personalized investment recommendations by generating a baseline asset allocation based on one or more user parameters and formulating an optimal asset allocation profile across one or more axes.

Kale (US 7050998) provides a method and a system for the optimal allocation of investment
funds to construct an investment portfolio by using a two-segment, risk-averse utility function, where the first segment is a log-utility function indicative of the portfolio holder's utility for positive rates of return and the second segment is a power-utility function with a zero or negative power indicative of the degree to which the portfolio holder is averse to losses.

Infanger (US 8548890) provides a system and method efficiently solve the expected utility
maximization problem in large-scale financial asset portfolio optimization.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Examiner, Art Unit 3695